CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form N-1A of our report dated August 17, 2015, relating to the financial statements and financial highlights, which appears in the June 30, 2015 Annual Report to Shareholders of Franklin Templeton U.S. Government Money Fund (formerly Franklin Templeton Money Fund), which is also incorporated by reference into the Registration Statement. We also consent to the references to us under the headings "Financial Highlights" and "Independent Registered Public Accounting Firm" in such Registration Statement. /s/PricewaterhouseCoopers LLP San
